Per Curiam.

A final order having been granted and an eviction warrant issued after trial, the Municipal Court lost jurisdiction of the parties here (Hanover Bank v. De Koenigsberg, 207 Misc. 1088; Emray Realty Corp. v. Lloyd, 5 Misc 2d. 938). The order to show cause was improperly issued, tenant having failed to proceed pursuant to the provisions of section 1446 of the Civil Practice Act.
The order should be reversed, with $10 costs, and warrant reinstated.
Concur — Hecht, J. P., Aurelio and Tilzer, JJ.
Order reversed, etc.